Exhibit 10.4
Schedule of Contracts Substantially Identical to EXHIBIT 10.3 in all Material
Respects
The following contracts are substantially identical in all material respects to
the contract filed herewith as EXHIBIT 10.3, except as to the identity of the
Trust that is the issuer of the variable funding notes that are to be sold
pursuant to each such contract, as set forth below:

  1.   Amended and Restated Note Purchase and Security Agreement dated April 24,
2009, where TOWN CENTER FUNDING I, a statutory trust duly organized under the
laws of the State of Delaware, is the “Trust” thereunder (instead of Bluemont
Funding I, which is the Trust under EXHIBIT 10.3); and     2.   Amended and
Restated Note Purchase and Security Agreement dated April 24, 2009, where TOWN
HALL FUNDING I, a statutory trust duly organized under the laws of the State of
Delaware, is the “Trust” thereunder (instead of Bluemont Funding I, which is the
Trust under EXHIBIT 10.3).

